



ASSET PURCHASE AGREEMENT


ASSET PURCHASE AGREEMENT (this "Agreement"), dated as of April 4, 2014, among
Scenario A, a Quebec corporation (the "Seller"), Stephane Pilon and Pol Brisset
(the “Principals”) and Buckeye Oil & Gas, Inc., a Florida corporation (the
"Purchaser").


W I T N E S S E T H:


WHEREAS, the Purchaser desires to acquire from the Seller, and the Seller
desires to sell to the Purchaser, all the assets of the Seller relating to the
product known as "Broken 7" (the "Business") upon the terms and subject to the
conditions set forth in this Agreement;


WHEREAS, the Board of Directors of the Purchaser has determined that it is in
the best interests of the Purchaser and its stockholders, and the Board of
Directors and all of the stockholders of the Seller have determined that it is
in the best interests of the Seller and its stockholders, for the Purchaser to
purchase the assets of the Seller (the "Asset Purchase") upon the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements hereinafter set forth, the parties do
hereby agree as follows:


1.          CERTAIN DEFINITIONS.


1.1          Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified or referred to below:


"Affiliate" of any Person shall mean any Person which, directly or indirectly,
controls or is controlled by that Person, or is under common control with that
Person. For the purposes of this definition, "control" (including, with
correlative meaning, the terms "controlled by" and "under common control with"),
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.


"Agreement" shall have the meaning set forth in the recitals.


“Alternative Transaction" shall have the meaning set forth in Section 6.4.


"Asset Purchase" shall have the meaning set forth in the recitals.


"Assets" shall have the meaning set forth in Section 2.1.


“Assigned Contracts” shall mean, to the extent identified on Schedule 2.1(v),
all contracts, agreements, guaranties, plans, policies and arrangements, whether
written or oral, relating to the business of the Seller to which the Seller or
the Principals are a party or to which the business of the Seller is subject,
including, without limitation, all customer orders and

 
1

--------------------------------------------------------------------------------

 



purchase orders for services to be rendered that are yet to be performed, fulfilled or completed and, in each case, any claim or right or any benefit thereunder or resulting therefrom including, without limitation, any right to indemnification .


 
"Assumed Liabilities" shall have the meaning set forth in Section 2.2(b).



 
"Business Day" shall mean any day that is not a Saturday or a Sunday or a day on

 
which banks located in Montreal, Quebec are authorized or required to be closed.



"Closing" shall have the meaning set forth in Section 3.1.


"Closing Date" shall have the meaning set forth in Section 3.1.


"Code" shall mean the Internal Revenue Code of 1986, as amended. All citations
to the Code or to the regulations promulgated thereunder shall include any
amendments or any substitute or successor provisions thereto.


"Contemplated Transactions" shall mean the Asset Purchase and the  execution,
delivery and performance of and compliance with this Agreement and all other
agreements to be executed and delivered pursuant to this Agreement.


"Contract" shall mean all contracts, agreements, commitments, notes, bonds,
deeds of trust, indentures, leases, mortgages, arrangements, instruments,
documents of any nature or description that a Person is party to or obligated
by.


"Damages" shall have the meaning set forth in Section 10.1.


"Encumbrance" shall mean any security interest, pledge, mortgage, lien, charge,
encumbrance, license, easement, right-of-way, cloud on title, adverse claim,
preferential arrangement or restriction of any kind, including, but not limited
to, any restriction on the use, voting, transfer, receipt of income or other
exercise of any attributes of ownership.




Schedule 2.1.


"Excluded  Assets" shall mean those assets of the Seller which are identified on




States.


"GAAP" shall  mean  generally  accepted  accounting  principles  in  the  United


"Governmental  Body" shall mean any Canadian, United States federal, state  or
local or any foreign government, governmental, regulatory or administrative
authority, agency or commission or any court, tribunal  or judicial  or arbitral
body or any quasi-governmental  or private body exercising any regulatory or
taxing authority thereunder.


"Intellectual  Property"  shall mean  any and  all: (a) invention
registrations,  (b) patents (including but not limited to design patents),
patent registrations and patent  applications (including
all  reissues,  divisions,  continuations,  continuations-in-part,    extensions
and reexaminations) and all improvements to the inventions disclosed  in
each  such registration,

 
2

--------------------------------------------------------------------------------

 



patent or application, (c) trademarks, trademark rights, business identifiers,
service marks, trade dress, logos, trade names, brand names and corporate names
(and any deviations thereof), whether or not registered, including but not
limited to all common law rights, and registrations and applications for
registration thereof, including, but not limited to, all marks registered in any
trademark offices throughout the world, (d) registered and unregistered
copyrights in both published works and unpublished works (including but not
limited to copyrights on designs) and registrations and applications for
registration thereof, (e) computer software, including, without limitation,
source code, operating systems and specifications, data, data bases, files,
documentation and other materials related thereto, data and documentation, (f)
all know-how, trade secrets and confidential or proprietary, technical and
business information (including but not limited to ideas, pricing information,
client lists and other data, formulas, compositions, inventions, and conceptions
of inventions whether patentable or unpatentable and whether or not reduced to
practice), (g) whether or not confidential, technology (including know-how and
show­ how), production processes and techniques, research and development
information, drawings, specifications, designs, plans, proposals, technical
data, copyrightable works, financial, marketing and business data, pricing and
cost information, business and marketing plans and customer and supplier lists
and information, (h) all goodwill associated therewith accruing from the dates
of first use thereof, and all rights associated with the foregoing, and (i) all
contracts or agreements granting any right, title, license or privilege under
the intellectual property rights of any third party.


"IRS" shall mean the Internal Revenue Service.


"Laws" shall mean all Canadian and US. federal, state, local, regional,
municipal or foreign laws, statutes, rules, regulations, ordinances, codes,
decrees, judgments, orders or other legal requirements.


"Party" shall mean any of the Purchaser, the Seller or the Principals.


"Person" shall mean any individual, corporation, limited liability company,
partnership, joint venture, trust, association, unincorporated organization,
other entity or Governmental Body.


"Purchase Price" shall have the meaning set forth in Section 2.4.


 
"Purchaser Indemnified Parties" shall have the meaning set forth in Section
10.1.



 
"Records " shall have the meaning set forth in Section 2.l(iii).



"Seller Approvals" shall have the meaning set forth in Section 4.5.


 
"Seller Financial Statements" shall have the meaning set forth in Section
4.lO(a).



 
"Seller Indemnified Parties" shall have the meaning set forth in Section 10.2.



 
"Seller Licenses" shall have the meaning set forth in Section 2.l(ii).


 
3

--------------------------------------------------------------------------------

 



"Taxes" shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, together with any interest and any penalties, fines, additions to
tax or additional amounts imposed by any Governmental Body and shall include any
transferee liability in respect of Taxes.


"Tax Returns" shall mean any federal, state, local or foreign return, report,
information return or other document (including any related or supporting
information) filed or required to be filed with any Governmental Body in
connection with the  determination, assessment or collection of any Taxes or the
administration of any laws,  regulations  or administrative requirements
relating to any Taxes.


"Transaction  Documents" shall mean, collectively, this Agreement and any  and
all agreements, exhibits, schedules, certificates, instruments and other
documents  contemplated hereby or executed and delivered in connection herewith.


"Unassumed Liabilities" shall mean, other than the Assumed Liabilities, any and
all liabilities, duties and obligations of, and claims against or relating to,
the Seller or either of the Principals or the ownership, possession or use of
any of the Assets prior to the Closing, whether accrued, unaccrued, absolute,
contingent, known or unknown, asserted or unasserted and whether now existing or
arising at any time prior to, at, or after the Closing (including, without
limitation, all liabilities of the Seller to any of its stockholders, or to any
employee, consultant, officer or director of the Seller, or to their respective
spouses and/or children and/or Affiliates, in any amount whatsoever, and all
liabilities of the Seller with respect to this Agreement or the Contemplated
Transactions, including, without limitation, legal and accounting fees) and any
Encumbrance upon any of the Assets.


1.2          Construction.                                As used  in this
Agreement,  the masculine,  feminine  or neuter gender and the singular or
plural numbers shall each be deemed to include the other whenever  the
context  so requires.  This  Agreement  shall be  construed  as  a
whole  and  in accordance with its fair meaning and without regard to any
presumption or other rule requiring construction against the Party causing this
Agreement  or any part hereof to be drafted. The language used in this Agreement
will be deemed to be the language chosen by the Parties to express their mutual
intent, and no rules of strict construction will be applied against any Party.
The  Parties  acknowledge  that  each  Party  has  reviewed  this  Agreement  and  has  had  the
opportunity to have it reviewed by legal counsel of its own choosing. If any
words or phrases are stricken or otherwise eliminated, whether or not other
words or phrases have been added, this Agreement shall be construed as if the
words or phrases stricken or otherwise eliminated were never included in this
Agreement.


2. PURCHASE AND SALE OF ASSETS.


2.1 Purchase  and  Sale of  Assets.  Upon the terms and subject to the
conditions  set forth herein, and on the basis of the representations  and
warranties contained herein, at  the

 
4

--------------------------------------------------------------------------------

 



Closing, the Seller shall sell, convey, transfer, assign and deliver to the
Purchaser, and the Purchaser shall purchase, acquire and accept from the Seller,
all of Seller's right, title and interest in and to the assets of the Seller,
other than the Excluded Assets, of every kind, nature and description, personal,
tangible and intangible, including without limiting the generality of the
foregoing:


(i) all of the Intellectual Property, including without limitation the name
"Broken 7" and all goodwill thereof, as identified on Schedule 2.1(i);


(ii) to the extent transferable, all rights and incidents of interest in and to
all licenses, franchises, grants, easements, exceptions, certificates, consents,
permits, approvals, orders and other authorizations of any Governmental Body
relating to the Assets, all of which have been identified on Schedule 2.1(ii)
(the "Seller Licenses");


(iii) all documents and records relating to the Assets (including without
limitation, all employment and personnel records, technical design and know-how,
sales data, customer lists, and all other information  relating to customers,
representatives, distributors and suppliers and other information including
advertising materials) and copies of all accounting books, records, ledgers and
electronic data processing materials (collectively, the "Records");


(iv) all claims of the Seller against third parties relating to the business of
the Seller or the Assets, whether choate or inchoate, known or unknown,
contingent or otherwise,  all as identified  on Schedule  2.1 (iv),
but  specifically  excluding  claims  of Seller and/or
the  Principals  against  insurers  for  coverage  under  insurance  policies
insuring Seller and/or the Principals;


(v) all the Assigned Contracts, all of which have been identified on Schedule
2.1(v) (the "Assigned Contracts");


(vi) all transferable prepayments, contractual deposits and other funds to be
received for services to be performed after the Closing, all of which have been
identified Schedule 2. l(vi);


(vii) those physical assets critical to the operation of the business as set
forth on Schedule 2.l(vii); and


(viii) all other properties and assets of every and, character or description,
tangible or intangible owned by the Seller or the Principals and used or held
for use in connection with the business, all as set forth on Schedule 2.l(viii).


The assets, properties and rights to be conveyed, sold, transferred, assigned
and delivered to Purchaser pursuant to this Agreement are sometimes hereinafter
collectively referred to as the "Assets".


2.2  
Liabilities.


 
5

--------------------------------------------------------------------------------

 



(a) Other than the Assumed Liabilities, Purchaser shall not assume or otherwise
be bound by or responsible or liable for any Unassumed Liability or any other
liability, duty or obligation incurred by the Seller or the Principals or any
liability, duty or obligation arising out of a breach, violation or default by
the Seller or the Principals of or under any Law or Contract (including any
event occurring or fact or circumstance existing as of or prior to the Closing
Date that, with the passage of time or the giving of notice or both, may become
such a breach, violation or default).


(b) Purchaser shall assume and agree to perform the liabilities of  Seller
described in Schedule 2.2(b) (the "Assumed Liabilities") arising on and after
the Closing[, including without limitation: (i) contracts included in the
Assigned Contracts, (ii) liability for services relating to the transferable
prepayments, contractual deposits and other funds referred to in sub-Section
2.l(vi) above and (iii)].


(c) The Seller covenants  and agrees that, prior to or simultaneously with the
Closing, all Unassumed Liabilities of the Seller shall be paid, discharged and
performed in full and upon the reasonable request of Purchaser, the Seller shall
obtain from the Persons to whom such Unassumed Liabilities are owed,
unconditional releases, in form and substance reasonably satisfactory to the
Purchaser and its counsel, of the Purchaser and the Assets from all
responsibilities, liabilities and claims with respect to such Unassumed
Liabilities.


2.3 Transfer  of  Assets.
 The transfer of the Assets_ as herein contemplated shall be made by the Seller, free and clear of all Encumbrances of any kind or nature and shall
 be effected by such bills  of  sale, endorsements,  assignments,  drafts,
 checks,  deeds  and  other instruments of transfer, conveyance  and assignment
 as shall be necessary  or
 appropriate to transfer, convey and assign the Assets to the Purchaser on the Closing Date as contemplated by
this Agreement and as shall be requested by the Purchaser.   The Seller
 shall, at any time and from time to time after the Closing Date, execute and deliver such other instruments of transfer and conveyance and do all such further acts and things as may be reasonably requested by the Purchaser to transfer,
convey, assign, and deliver to the  Purchaser
 or to aid and assist the Purchaser in collecting and reducing to possession any
 and all of the Assets, or to vest in the Purchaser good, valid and legal and beneficial title to the Assets which had been owned by the Seller prior to the Closing.


2.4  
Purchase Price: Allocation of Purchase Price.



(a) The purchase price for the Assets (the "Purchase Price") shall consist of
Twenty-Five Thousand Dollars ($25,000), payable in two installments as follows:
(i) Twelve Thousand Five Hundred Dollars ($12,500) to be paid at Closing to a
bank account designated by the Seller and
(ii) Twelve Thousand Five Hundred Dollars ($12,500) to be paid on 60 Business
Days after the Closing Date,


(b) The Purchaser and the Seller hereby agree that the Purchase Price to be
payable by the Purchaser in connection with the sale and purchase of the Assets
shall be allocated by the Purchaser and the Seller as set forth on Schedule
 2.4 hereof. Such agreed allocation will be intended to comply with Section 1060
of the Code, and the Parties hereby agree to report the

 
6

--------------------------------------------------------------------------------

 



 
transactions contemplated by this Agreement for federal income tax purposes in
accordance with such allocation.



2.5 Clearance   Certificates.                                           To the
extent required by Law and as reasonably requested by Purchaser as determined
pursuant to its due diligence investigation, to relieve the Purchaser of any
liability for unpaid sales or similar Taxes of the Seller attributable to
periods prior to the Closing Date, the Seller shall, prior to the Closing Date,
take all necessary action in order to obtain clearance certificates or similar
documents from any applicable Tax authority and deliver such certificates and
similar documentation to Purchaser at Closing.


2.6 Transfer Taxes. All municipal, county, state and federal sales and transfer Taxes incurred, if any, in connection with
the transactions contemplated by this Agreement shall be the responsibility of, and paid promptly by, the Purchaser, other than any 'Taxes related to the transfer of the real estate from the Principals to the Purchaser, which shall be the responsibility of, and paid at or prior to .Closing,
by
the Principals. Each Party, as appropriate, shall in a timely manner sign and swear to any return, certificate, questionnaire or affidavit as to any matter within its knowledge required in connection
with the payment of any such Tax.


3.  
THE CLOSING.



3.1 Closing Date. The closing of the transactions contemplated by this Agreement
(the "Closing") shall take place at the offices of the Seller, within five (5)
Business Days after the date on which the conditions set forth in this Agreement
shall be satisfied or duly waived, or
such other place and date as the Purchaser and the Seller may agree in writing
(such date and time of the Closing is referred to herein as the "Closing Date").


3.2 Deliveries by the Purchaser at the Closing. At the Closing, the Purchaser
shall deliver to the Seller the following:


(a)          the cash portion of the Purchase Price; and




the Seller.


(b)          such other instruments and certificates as may be reasonably
requested by


3.3 Deliveries by the Seller at the Closing. At the Closing, the Seller and the
Principals shall deliver to the Purchaser the following:


(a) executed and acknowledged (if appropriate) assignments, bills of  sale
and/or certificates of title, dated the Closing Date, transferring to the
Purchaser all of the Assets free and clear of all Encumbrances, each
satisfactory to the Purchaser in form and substance;


(b) if applicable, payoff letters, termination statements and other
documentation relating to the release of all Encumbrances on the Assets,
including without limitation those referred to in Section 2.2;


(c)  
the certificates described in Sections 7.1 and 7.8;



(d)  
the good standing certificate described in Section 7.7;



(e)  
originals of the Records;



(f)  
all the Schedules to this Agreement and the information contained therein,
which, notwithstanding anything contained herein to the contrary, shall be
delivered no later than ten business days prior to the Closing Date;



(g)  
third party consents, in form and substance reasonably satisfactory to the
Purchaser, to the Assigned Contracts to the extent required for assignment by
the terms of such Assigned Contracts; and



(h)  
such other instruments and certificates as may be reasonably requested by the
Purchaser.



3.4 Power   of   Attorney.                                           Effective upon the Closing Date, the Seller hereby irrevocably constitutes and appoints the Purchaser, its successors
and assigns, the true and lawful attorney of the Seller with full power of substitution, in the name of the Purchaser, or the name of the Seller, on behalf of and for the benefit of the Purchaser, to collect all items being transferred, conveyed and assigned to the Purchaser as provided herein, to endorse, without recourse, checks, notes and other instruments in the name  of the Seller which have been transferred to the Purchaser, to institute and
prosecute, in the name of the Seller or otherwise, all proceedings which the Purchaser may deem proper in order to collect, assert or enforce any claim, right or title of any kind in or to the Assets, to
defend and compromise any and
all actions, suits or proceedings in respect of any of the Assets subject to the Seller's indemnification obligations under this Agreement, and to do all such acts and things in relation thereto as the Purchaser may deem reasonably advisable. The Seller agrees that the foregoing powers are
coupled with an interest and shall be irrevocable by the Seller directly or indirectly by the dissolution of the Seller or in any manner or for any reason. The Seller further agrees that the Purchaser shall retain for its own account any amounts collected pursuant to the foregoing powers, and the Seller shall ·promptly transfer and deliver to the Purchaser any cash or other property received by the Seller after the Closing Date relating
to the Assets.


4. REPRESENT ATIONS AND WARRANTIES OF THE SELLER. The Seller and the Principals,
jointly and severally, hereby represent and warrant to the Purchaser as follows:


4.1 Organization  and  Good
 Standing.                                                                The
Seller is a corporation duly organized, validly existing and in good standing
under the laws of Quebec. The Seller has all requisite corporate or other power
to own, operate and lease the Assets and carry on its business as the same is
now being conducted.


4.2 Capitalization of the Seller. The authorized capital stock of the Seller
consists of 200 shares of common stock, par value $1.00 per share, of which 200
shares are issued  and outstanding. All of the outstanding shares of the capital
stock of the Seller are validly  issued, fully paid and non-assessable. The
Principals are the only legal and beneficial  owners of the shares of the
Seller. There are, and at the Closing there will be, no
outstanding  subscriptions, options, rights, warrants, convertible securities,
preemptive rights or other  agreements, or

 
7

--------------------------------------------------------------------------------

 

understandings with respect to the voting, sale, transfer, rights of first
refusal, rights of fust offer, proxy or registration or calls, demands or
commitments of any kind relating to the issuance, sale or transfer of any
capital stock or other equity securities of the Seller, whether directly or upon
the exercise or conversion of other securities. There are, and at the Closing
there will be, no outstanding contractual obligations of the Seller or the
Principals to repurchase, redeem or otherwise acquire any shares of their
respective capital stock or to provide funds to, or make any investment (in the
form of a loan, capital contribution or otherwise) in, any other Person. The
Seller does not and has never maintained any stock, partnership, joint venture
or any other security or ownership interest in any other Person.


4.3 Authority   Relative   to   Agreement.                                                                The
Seller has all requisite power and authority, corporate or otherwise, to
execute, deliver and perform its obligations under this Agreement and has taken
all action, corporate or otherwise, necessary in order to execute and deliver
this Agreement and all other instruments or agreements to be executed in
connection herewith and to consummate the Contemplated Transactions. This
Agreement has been duly executed and delivered by the Seller and the Principals.
This Agreement constitutes the valid and binding obligation of the Seller and
each of the Principals, enforceable against them in accordance with its terms,
subject to laws relating to bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, marshaling or other laws and rules of law affecting
the enforcement generally of creditors' rights and remedies (including
such  as  may  deny  giving effect to waivers of debtors' or guarantors'
rights).


4.4 Absence  of
 Conflict.                                           Neither the execution  and delivery of the Transaction Documents by the Seller or the Principals nor the consummation of the Contemplated Transactions by the Seller or the Principals will (a) violate, conflict with, result in a breach or termination of, constitute a default under or give rise to a right to terminate, amend, cancel or accelerate (or an event which, with notice or lapse of time or both, would constitute the same)
(i) any Contract to which the Seller or either of the Principals is a party or by which any of their respective properties or assets is bound, (ii) the Certificate of Incorporation or Bylaws of the Seller or (iii) any Law, order of a Governmental Body or any other restriction of any kind or character applicable to the Seller or the Principals or any of their respective properties or assets, or (b) result in the creation or imposition of any Encumbrance upon any Asset or any other property or asset of the Seller or the Principals.


4.5 Consents and Approvals. No  consent, waiver, registration, certificate,
approval, grant, franchise, concession, permit, license, exception or
authorization of,  or  declaration  or filing with, or notice or report to, (a)
any Governmental Body or (b) any other Person (including, but not limited to,
any party to a Contract of the Seller (collectively, the "Seller Approvals"), is
required in connection with the execution, delivery and performance of the
Transaction Documents by the Seller or the Principals, other than approvals
which have already been obtained or will have been obtained prior to the Closing
and except where the failure to obtain any such approval would not have a
material adverse effect on the Contemplated Transactions.


4.6 Liabilities. Except (a) as set forth on the Seller Financial Statements, (b)
incurred by Seller in the ordinary course of business after January 1, 2013, and
(c) under Contracts constituting all or part of the Assumed Liabilities, neither
the Seller nor any of the Principals

 
8

--------------------------------------------------------------------------------

 

have any debts, liabilities or obligations of any nature (whether absolute,
accrued, contingent or otherwise) in connection with the Assets, the Contracts
or the business of the Seller other than the mortgage debt on the Principals'
real estate which is part of the Assets, which mortgage shall be discharged at
or prior to Closing.


4.7 Litigation. Except as set forth on Schedule 4.7, there is no action, suit,
hearing, inquiry, review, proceeding or investigation by or before  any court or
Governmental Body pending, or threatened against or involving the Seller or any
of the Principals or with respect to the activities of any employee or agent of
the Seller. Neither the Seller nor the Principals have received any notice of
any event or occurrence which could result in any such action, suit, hearing,
inquiry, review, proceeding or investigation.


4.8  
Tax Matters.



(a) Except as set forth on Schedule 4.8(a), the Seller and the Principals have filed' or
caused to be filed on a timely basis all Tax Returns that are or
were required to be filed by them, pursuant to the Laws or administrative requirements of each Governmental Body with taxing power over it or its assets. As of the time of filing, all such Tax Returns correctly reflected the facts regarding the income, business, assets, operations, activities, status, and
other matters of the Seller and any other information required to be shown thereon. An extension of time within which to file any such Tax Return that has not been filed has not been requested or granted. The Seller and the Principals have delivered to the Purchaser true, complete and correct copies of all Tax Returns filed by them for the last three years. Schedule 4.8(a) lists all state,
local and foreign jurisdictions in which the Seller has previously filed or currently file Tax Returns, which are all of the state, local or foreign taxing jurisdictions in which the Seller has been or
are required to file Tax Returns. There
is no audit, action, suit, claim, proceeding or
any investigation or inquiry, whether formal or informal, public or private, now pending or
threatened against or with respect to the Seller or either of the Principals in respect of any Tax. There are no Encumbrances for Taxes upon
the assets of the Seller.


(b) With respect to all amounts in respect of Taxes imposed on the Seller and
the Principals or for which they are or could be reasonably liable, whether to
Governmental Bodies (as, for example, under Law) or to other Persons (as, for
example, under tax allocation agreements), with respect to all taxable periods
or portions of periods since their inception through the Closing, (i) all
applicable tax laws and agreements have been complied with in all material
respects, and (ii) all such amounts required to be paid by the Seller or the
Principals to Governmental Bodies or others on or before the date hereof have
been paid.


(c) As of the date hereof, neither the Seller nor any of the Principals have
requested, executed or filed with Canada Revenue Agency or any other
Governmental Body any agreement or other document extending or having the effect
of extending the period for assessment or collection of any Taxes for which the
Seller or the Principals could be liable and which still is in effect.

 
9

--------------------------------------------------------------------------------

 



(d) There exists no tax assessment, proposed or otherwise, against the Seller or
the Principals nor any lien for Taxes against  any assets or property of the
Seller or the Principals.


(e) All Taxes that the Seller or the Principals are or were required by Law to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper Governmental Body or other Person.


(f)  Neither the Seller nor the Principals are a party to, bound by or subject
to any obligation under any tax sharing, tax indemnity, tax allocation or
similar agreement.


(g) There is no claim, audit, action, suit, proceeding, or investigation with
respect to Taxes due or claimed to be due from the Seller or the Principals or
of any Tax Return filed or required to be filed by the Seller or the Principals
pending or threatened against or with respect to the Seller or the Principals.


(h) Neither the Seller nor the Principals have filed a consent pursuant to
Section 341(f) of the Code (or any corresponding provision of state, local or
foreign income tax law) or agreed to have Section 341(f)(2) of the Code (or any
corresponding provision of state, local or foreign income tax law) apply to any
disposition of a subsection (f) asset (as such term is defined in Section
341(f)(4) of the Code) owned by the Seller or the Principals.


4.9 No Brokers or Finders. The Seller has not, nor have any of its Affiliates,
officers, directors or employees on their behalf, employed any broker or finder
or incurred any liability for any brokerage or finder's fee or commissions or
similar payment in connection with any of the Contemplated Transactions, and no
Person has or will have any right, interest or valid claim against or upon the
Purchaser or its Affiliates for any such fee or commission.


4.10  
Financial Statements.



(a) The financial statements of the Seller as of and for the years ended
December 31, 2010, December 31, 2011 and December 31, 2012 (collectively, the
"Seller Financial  Statements"), were compiled on the cash basis of accounting,
upon which basis  the Company files its federal income tax return; in accordance
with Standards for Accounting  and Review Services issued by the American
Institute of Certified Public Accountants. The Seller Financial Statements were
not audited or reviewed and, accordingly, do not express an opinion or other
form of assurance on them.


(b) Since December 31, 2012, there has been no material adverse change in the
business, operations or financial condition of the Seller or any event,
condition or contingency that could reasonably be expected to result in such a
material adverse effect with respect to the Seller or its business.


4.11 Compliance  with  Law.  The operations of the Seller have been conducted in
all material respects in accordance with all applicable Laws including without
limitation any Laws
pertaining  to  the  sale  of  liquor.    Neither  the  Seller  nor  the  Principals  have  received
any notification of any asserted present or past failure to comply with any such
Laws,  and the Seller

 
10

--------------------------------------------------------------------------------

 



is in compliance in all material respects with all limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in any such Laws. The Seller Licenses constitute all
licenses, permits, orders, certificates, authorizations or other approvals of
Governmental Bodies required for the conduct of its business under applicable
Laws. The Seller is not in violation of any such Seller License. All such Seller
Licenses are in full force and effect, and to Seller's knowledge, no suspension
or cancellation thereof has been threatened.


4.12  
Title to Property; Sufficiency; Encumbrances.



(a) Except as disclosed on Schedule  4.12, the Seller leases or owns all  the
properties and assets used by it in the conduct of its business, including,
without limitation, the Assets, and with respect to contract rights, is a party
to and enjoys the right to the benefits  of all Contracts used in or relating to
the conduct of its business. The Seller has good and marketable title to, or, in
the case of leased assets, valid and subsisting leasehold interests in, all of
its assets and properties (including, without limitation, the Assets), free and
clear of all Encumbrances.


(b) Following the consummation of the Contemplated Transactions, the Purchaser
will own, pursuant to good and marketable title, or lease, under valid and
subsisting leases, or otherwise retain its respective interest in, the Assets
without incurring any penalty or other adverse consequence, including, without
limitation, any increase in rentals, royalties, or licenses or other fees
imposed as a result of, or arising from, the consummation of the Contemplated
Transactions, including without limitation, the real estate to be transferred
from the Principals.


4.13 Intellectual  Property  Rights.  The Seller owns, or is licensed or
otherwise has the rights to use, all Intellectual Property used in the conduct
of its business as presently conducted .


4.14  
Material Contracts.



(a)          Schedule 4.14
contains a true, complete and accurate list of all Contracts, whether written or oral, to
which the Seller is a party or by which any of the Seller's assets are bound. All Contracts provided for therein shall constitute an Assigned Contract. The Seller has no obligations under, and is
not a party to any other Contract which are not Assigned Contracts nor does the Seller derive any revenue from any Contract which is not an Assigned Contract. The Seller is not a party to any Assigned Contract as to which the Seller has been advised that the Assigned Contract will be terminated or that by its terms is
subject to renegotiation. The Seller is not obligated under any loan agreement, promissory note or
other evidence of indebtedness as a signatory, guarantor or otherwise and has not otherwise guaranteed the performance by any Person
of the obligations of such Person under any Contract.


(b)          Except as set forth on Schedule 4.14, no consent of any party to
any Seller Contract is required in connection with the execution, delivery and
performance of this Agreement or the Contemplated Transactions.

 
11

--------------------------------------------------------------------------------

 



(c) The Seller is not in default under any Assigned Contract, nor has any event
occurred, which  through the passage of time or the giving of notice, or both,
would constitute a default by the Seller, would cause the acceleration of any of
the Seller's obligations thereunder, would result in the creation of any
Encumbrance or restriction on any of the Assets. No third party is in default
under any lease or contract to which the Seller is a party, nor has any event
occurred that, through the passage of time or the giving of notice, or both,
would constitute a default thereunder.


(d) Except as set forth on Schedule 4.14, neither the Seller nor the Principals
are a party to or bound by any Contract which (i) limits the Seller or either of
the Principals from competing in any line of business or with any Person or in
any geographic area or during any time period or (ii) grants any Person any
preferential right to purchase from the Seller or the Principals, any properties
or assets of the Seller or the Principals or of any capital stock, or securities
convertible into, any capital stock of the Seller.


4.15 Affiliated Transactions.                                           Except
as set forth on Schedule  4.15, no Affiliate  or other family member (i) has
borrowed or has been advanced funds from or loaned funds to the Seller, (ii) is
a party to a Contract with the Seller or (iii) has engaged in any transaction
with the Seller.


4.16 Ordinary Course. Since its formation, the business has been conducted only
in the ordinary and usual course of  business consistent with past practice.
Without limiting the generality of the foregoing, the Seller has not: (i)
suffered any adverse change in its financial condition, the business or
operations or in the Assets; or (ii) sold, transferred, or otherwise disposed of
any material portion of its properties or Assets.


4.17 Employee Matters. The Seller is not (a) a party to any union, collective
bargaining or similar agreement; (b) providing or obligated to provide any
profit sharing, deferred compensation, bonus, savings, stock option, stock
purchase, pension, consulting, retirement, welfare or other incentive plan or
agreement; (c) except as disclosed on Schedule 4.17, providing or obligated to
provide "fringe benefits" or any employee perquisites to employees, including,
without limitation, vacation, sick leave, medical, hospitalization, insurance
and related benefits; or (d) a party to any employment or consulting agreement
not terminable upon notice without penalty. No present or former employee of the
Seller has any claim on account of or for bonuses, vacation, time off earned or
otherwise. On or before the Closing Date all accrued wages, salary, bonus,
commissions, vacation and sick pay and Taxes relating thereto shall be paid by
Seller to the officers, directors, and employees of Seller other than
Principals.


4.18 Records. The Records are the true books and records of the business of the
Company and truly and accurately reflect the underlying facts and transactions.
The Records and the Intellectual Property contain all the documentation required
to operate the business after the Closing Date as presently operated and no
other records or documents exist which are necessary to operate the business.

 
12

--------------------------------------------------------------------------------

 



4.19 Accuracy. All representations, warranties and certifications contained
in  this Agreement, including any schedules delivered herewith, and all the
other documents delivered in connection with this Agreement and the Contemplated
Transaction delivered directly or indirectly by the Seller or the
Principals  are true, correct and complete, do not contain any statement which
is false or misleading with respect to a material fact and do not omit to state
a material fact necessary in order to make the statements herein and therein not
false or misleading.


5. REPRESENTATIONS   AND  WARRANTIES   OF  THE  PURCHASER.  The Purchaser hereby
represents and warrants to the Seller as follows:


5.1 Organization  and Good Standing.  The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida. The Purchaser has all requisite corporate or other power to own,
operate and lease its properties  and carry on its business as the same is now
being conducted.


5.2 Authority  Relative  to
 Agreement.                                                                The
Purchaser has all requisite power and authority, corporate or otherwise, to
execute, deliver and perform its obligations under this Agreement and has taken
all action, corporate or otherwise, necessary in order to execute and deliver
this Agreement and all other instruments or agreements to be executed in
connection herewith and to consummate the Contmplated Transactions. This
Agreement has been duly executed and delivered by the Purchaser. This Agreement
constitutes the valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, subject to laws relating to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium,
marshaling or other laws and rules of law affecting the enforcement generally of
creditors' rights and remedies (including such as may deny giving effect to
waivers of debtors' or guarantors' rights).


5.3 Absence  of  Conflict.                                           Neither the
execution and delivery  of the Transaction Documents by the Purchaser nor the
consummation of the Contemplated Transactions by the Purchaser will (a) violate,
conflict with, result in a breach or termination of, constitute a default under
or give rise to a right to terminate, amend, cancel or accelerate (or an event
which, with notice or lapse of time or both, would constitute the same) (i) any
material Contract to which the Purchaser is a party or by which any of its
properties or assets is bound; (ii) the Certificate of Incorporation or Bylaws
or Certificate of Formation or Operating Agreement of the Purchaser or (iii) any
Law, order of a Governmental Body or any other restriction of any kind or
character applicable to the Purchaser or any of its properties or assets; or (b)
result in the creation or imposition of any Encumbrance upon any properties or
assets of the Purchaser except where any such violation, conflict, breach,
termination, default, amendment, cancellation, acceleration or Encumbrance would
not have a material adverse effect on the Purchaser or the Contemplated
Transactions.


5.4 Consents  and  Approvals.  No consent, waiver, registration,
certificate,  approval, grant, franchise, concession, permit, license, exception
or authorization of, or  declaration  or
filing  with,  or  notice  or  report  to,  (a)  any  Governmental  Body  and  (b)  any
other Person (including, but not limited to, any party to a Contract of the
Purchaser), is required in connection

 
13

--------------------------------------------------------------------------------

 



with the execution, delivery and performance of the Transaction Documents by the
Purchaser, other than approvals which have already been obtained and except
where the failure to obtain any such approval would not have a material adverse
effect on the Contemplated Transactions.


5.5 No  Brokers  or  Finders.                                           The
Purchaser has not, nor have any of its Affiliates, officers, directors or
employees on behalf of the Purchaser, employed any broker or finder or incurred
any liability for any brokerage or finder's fee or commissions or similar
payment in connection with any of the Contemplated Transactions.


6.  
COVENANTS PRIOR TO CLOSING.



6.1 Access Prior to the Closing.


(a) Between the date of this Agreement and the Closing, the Seller and the
Principals shall (i) give the Purchaser and its authorized representatives  and
agents full and complete access to all properties, personnel, facilities and
offices of the Seller and to all the books and records of the Seller (and permit
the Purchaser to make copies thereof), (ii) permit the Purchaser and its
authorized representative and agents to make inspections thereof, and (iii)
cause the officers and employees of, and consultants to, the Seller to furnish
the Purchaser with all financial information and operating data and other
information with respect to the business and properties of the Seller and to
discuss with the Purchaser and its authorized representatives the affairs of the
Seller.


(b) Each of the Parties shall use reasonable efforts to cause their respective
Affiliates, officers, directors, employees, auditors, attorneys, consultants,
advisors and agents, to treat as confidential and hold in strict confidence,
unless compelled to disclose by judicial or administrative process or, in the
opinion of its counsel, by other requirements of Law, and after prior written
notice to the other Party, all confidential information, including, without
limitation, this Agreement or the Contemplated Transactions or any of the terms
hereof, of the Seller or the Purchaser, as the case may be, furnished to the
Purchaser by the Seller or the Principals or to the Seller or the Principals by
the Purchaser, as the case may be, or any of their respective representatives in
connection with the Contemplated Transactions and will not release or disclose
such confidential information to any other Person, except their respective
auditors, attorneys, financial advisors and other consultants, agents and
advisors in connection with the consummation of the Contemplated Transactions.
If the Asset Purchase does not occur (i) such confidence shall be maintained by
the Parties and each Party shall use reasonable efforts to cause its officers,
directors, Affiliates and such other Persons to maintain such confidence, except
to the extent such information comes into the public domain (other than as a
result of an action by such Party, its officers, directors or such other Persons
in contravention of this Agreement), and
(ii) upon the request of any Party, the other Party shall promptly return to the
requesting Party any written materials remaining in its possession, which
materials it has received from the requesting Party or its representatives,
together with any analyses or other written materials based upon the materials
provided.


6.2 Publicity.                      Neither the Seller nor the
Principals  shall, and none of them shall permit any Affiliate to, issue any
press release or make any other statement or disclosure with


respect to this Agreement or the Contemplated Transactions without the prior
written approval of the Purchaser. Nothing contained herein shall prevent any
Party at any time from furnishing any required information to any governmental
agency or authority or from issuing any press release or making any other
statement or disclosure with respect to this Agreement and the Contemplated
Transactions (after consulting with the other Parties hereto) if required by Law
or any regulatory agency or to comply with the terms of this Agreement.


6.3 Conduct   of  Business.                                           Except as
expressly consented to in wntmg by the Purchaser, between the date of this
Agreement and until the earlier of the termination of this Agreement in
accordance with the terms hereof or the Closing, the Seller shall conduct its
business diligently, in good faith and only in the ordinary course of business
consistent with past practice and use all its reasonable efforts to preserve
intact its present business organization and employees and to preserve the
goodwill of Persons having business relations with it. Without limiting the
generality of the foregoing, the Seller and the Principals shall not,
directly  or indirectly:


(a)          amend its Certificate of Incorporation or Bylaws;


(b)          acquire any capital stock or other equity securities of any Person
or any equity or ownership interest in any business;


(c) incur or guarantee any debt or liabilities of any kind or make any loans of
any kind;


(d) (i) split, combine or reclassify its outstanding capital stock or declare,
set aside or pay any dividend or distribution payable in cash, stock, property
or otherwise, (ii) spin­ off any assets or businesses, sell any assets or
businesses or effect any extraordinary corporate transaction, (iii) engage in
any transaction for the purpose of effecting a recapitalization, or (iv) engage
in any transaction or series of related transactions which has a similar effect
to any of the foregoing;


(e) issue or sell, transfer, pledge or otherwise dispose of, or agree to issue,
sell, pledge or otherwise dispose of, any additional shares of, or any options,
warrants or rights of any kind to acquire any shares of its capital stock of any
class, or any debt or equity securities convertible into or exchangeable for
such capital stock;


(f) redeem, purchase, acquire or offer to purchase or acquire any shares of its
capital stock;


(g) enter into any Contract (written or oral) or transaction (A) not in the
ordinary course of business, (B) involving consideration in excess of $1,000,000
or (C) for the sale, acquisition or lease of any assets or business,  including
without limitation directly or indirectly sell, lease, mortgage or otherwise
Encumber any of its properties or assets;


(h) modify the terms of, terminate or fail in any respect to comply with the
terms of any Contract;



 
14

--------------------------------------------------------------------------------

 



(i) grant or agree to grant any employee or agent of the Seller any increase in wages or bonus, severance, profit sharing, retirement, deferred compensation or other compensation or benefit;


(j) enter into or amend any employment,  consulting,  severance or similar
Contract;


(k) fail to promptly advise the Purchaser in writing of any condition or event
which may have a material adverse effect on the Seller or the business; or


(1) agree or otherwise commit, whether in writing or otherwise, to do, or take
any action or omit to take any action that would result in, any of the
foregoing.


6.4 Exclusivity.                      Through the earlier of the Closing or the date of termination of this Agreement pursuant to Section 11 hereof, neither the Seller nor the Principals shall, directly or indirectly, through any director, officer, employee, agent, representative or otherwise (and each of said Parties shall use reasonable efforts to insure such Persons shall not directly or indirectly)
(i)
solicit, initiate or encourage the submission of inquiries, proposals or offers from any
Person relating to (x) any business combination with
respect to the Seller or the business of the Seller; or (y)
the sale of any of the assets and/or capital stock of the Seller or the Principals (an "Alternative Transaction"), (ii) enter into or participate in any negotiations, or initiate any discussions or continue any discussions initiated by others, regarding any Alternative Transaction, or furnish to any other Person any information with respect to the assets or business of the Seller or its business for the purposes of pursuing a possible Alternative Transaction with any other party, or (iii) otherwise participate in, assist, facilitate or encourage any effort or attempt by any other Person to do any of the foregoing except as required by law as fiduciaries. The Seller shall promptly notify the Purchaser of any proposal or inquiry made to it or the Principals or any of its directors, officers, employees, agents, representatives, or otherwise with respect to any of the foregoing.


6.5 Amending Schedules. From time to time prior to the Closing, the Parties
shall promptly provide, supplement and/or amend the Schedules hereto with
respect to any matter arising after the date of this Agreement which, if
existing or occurring at the date of this Agreement, would have been required to
have been set forth on the Schedules to this Agreement. Such supplement or
amendment shall have the effect of curing any related misrepresentation or
breach of warranty made in connection with the transactions contemplated by this
Agreement; provided, however, that if such misrepresentation or breach is
material, each party shall have a commercially reasonable period of time
following receipt of any supplemented or amended Schedules to elect (i) to
terminate this Agreement without any further liability to the Parties or
(i) in such non-amending party's sole discretion, to waive such breach and
consummate the transactions contemplated by this Agreement.


6.6 Remedies. In addition to any and  all other  remedies  available  at law  or
equity, in the event the Seller or the Principals shall breach or threaten to
breach any of the provisions of this Article 6, each of the Seller and the
Principals agree and acknowledge that damages would be difficult to ascertain,
the Purchaser and its Affiliates will suffer immediate,

 
15

--------------------------------------------------------------------------------

 



irreparable harm, and the Purchaser and its Affiliates shall be entitled, in
addition to any and all other remedies, to an injunction issued by a court of
competent jurisdiction restraining the aforesaid violations of the Seller and/or
the Principals, without the necessity of posting a bond. Nothing contained in
this Section 6.6 is intended to limit in any way any of the rights or remedies
of any party to this Agreement in respect of any breach or threatened breach of
this or any other provision of this Agreement. The Sellers and the Principals
acknowledge and agree that there is no adequate remedy at law for any such
breach or threatened breach and, in the event that any action or proceeding is
brought seeking injunctive relief, said Party shall not use as a defense thereto
that there is an adequate remedy at law. Furthermore, the Purchaser shall be
entitled to a right of specific performance upon a breach of this Agreement by
the Seller and/or the Principals.


7. CONDITIONS  TO  THE  OBLIGATIONS
 OF THE  PURCHASER.                                                                                                                     The
obligations of the Purchaser to effect the Contemplated Transactions shall be
subject to the satisfaction at or prior to the Closing of each of the following
conditions, any one or more of which may be waived by the Purchaser:


7.1 Representations. Warranties and Agreements.


(a) The representations and warranties  of the Seller and the Principals  set
forth in this Agreement shall be true and correct in all material respects as of
the date of this Agreement and as of the Closing with the same effect as though
made as of the Closing, unless made as of another date, in which case they shall
be true and correct in all materials respects as of such date; and


(b) The Seller and the Principals shall have performed and complied in all material respects with the agreements contained in
this Agreement required to be performed and complied with by it prior to
or as of the Closing.


The Purchaser shall have received a certificate to the foregoing effect signed
by an authorized executive officer of the Seller and from the Principals.


7.2 No  Injunction.
 There shall not be in effect or threatened any injunction, order or decree of a Governmental Body of competent jurisdiction that prohibits or delays, or seeks to prohibit
or delay, consummation of any material part of the Contemplated Transactions .


7.3 Legal  Opinion.  The Purchaser shall have received the opinion of counsel to
the Seller, dated the Closing Date and addressed to the Purchaser and
satisfactory to the Purchaser and its counsel.


7.4 Approvals.                      All Seller Approvals  necessary in
connection with the execution, delivery and performance of this Agreement by the
Seller or for the consummation of the Contemplated Transactions shall have been
obtained and delivered to the Purchaser and shall be in full force and effect.


7.5 No  Material  Adverse
 Effect.                                                      No event,
occurrence, fact, condition, change,
development  or  effect  shall  have  occurred,  exist  or  come  to  exist  since  the  date  of  this

 
16

--------------------------------------------------------------------------------

 



Agreement that, individually or in the aggregate, has constituted or resulted
in, or could reasonably be expected to constitute or result in, a material
adverse effect on the Seller's business.


7.6 Corporate Approval. Prior to the Closing, this Agreement and the
Contemplated Transactions shall have been duly approved by the Board of
Directors and the stockholders of the Seller in accordance with applicable Law.


7.7 Secretary of State Certificate.  The Purchaser shall have received a
certificate  of the Quebec with respect to the Seller as of a recent date,
showing the Seller to be validly existing and in good standing in Quebec.


7.8 Secretary's   Certificate    of   the   Seller.                                                                           The
Purchaser shall have received a certificate of the Secretary of the Seller
certifying (i) a true and complete copy of the resolutions duly and validly
adopted by the Board of Directors and stockholders of the Seller, evidencing the
authorization of the execution and delivery of this Agreement and the
consummation of the Contemplated Transactions, (ii) the names and signatures of
the officers of the Seller authorized to sign this Agreement and the other
documents to be delivered hereunder and (iii) a true and complete copy of the
Certificate of Incorporation and Bylaws of the Seller.


7.9 Proceedings  Satisfactory.                                           All
certificates, opinions and other documents to be delivered by the Seller to the
Purchaser other than the Schedules and all other matters to be accomplished by
the Seller prior to or at the Closing shall be satisfactory in the judgment of
the Purchaser and its counsel.


8. CONDITIONS TO THE OBLIGATIONS OF THE SELLER. The obligations of the Seller to
effect the Contemplated Transactions shall be subject to the satisfaction at or
prior to the Closing of each of the following conditions, any one or more of
which may be waived by the Seller:


8.1 Representations. Warranties and Agreements.


(a) The representations and warranties of the Purchaser set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing with the same effect as though made as of
the Closing, unless made as of another date, in which case they shall be true
and correct in all material respects as of such date; and


(b) The Purchaser shall have performed and complied in all material respects
with the agreements contained in this Agreement required to be performed and
complied with by them prior to or as of the Closing.


The Seller shall have received a certificate to the foregoing effect signed by
an authorized executive officer of the Purchaser.

 
17

--------------------------------------------------------------------------------

 



8.2 No Injunction.  There shall not be in effect or threatened any injunction,
order or decree of a Governmental Body of competent jurisdiction that prohibits
or delays, or seeks to prohibit or delay, consummation of any material part of
the Contemplated Transactions.


8.3 Approvals. All approvals necessary in connection with the execution,
delivery and performance of this Agreement by the Purchaser or for the
consummation of the Contemplated Transactions shall have been obtained or made
and shall be in full force and effect.


8.4 Proceedings Satisfactory. All certificates, opinions and other documents to
be delivered by the Purchaser to the Seller and all other corporate or
organizational matters to be accomplished by the Purchaser prior to or at the
Closing shall be satisfactory in the reasonable judgment of the Seller and its
counsel.


8.5 Corporate  Approval.                                           Prior to the
Closing, this Agreement, the Contemplated Transactions shall have been duly
approved by the Board of Directors of the Purchaser, in accordance with
applicable Law.


8.6 Secretary of State Certificate . The Seller shall have received a certificate of the Secretary of State of the State of Florida with respect to the Purchaser as of a recent date, showing the Purchaser to be validly existing and in good standing in the State of Florida.


8.7 Secretary's Certificate. The Seller shall have received a certificate of the Secretary of the Purchaser certif ying (i) a true and complete copy of the resolutions duly and validly adopted by the Board of Directors of the Purchaser evidencing the authorization of the execution and
delivery of this Agreement, the consummation of the Contemplated Transactions, and (ii) the names and signatures of the officers of the Purchaser authorized to sign this Agreement and the other documents
to be delivered hereunder .


9.  
AUDITED FINANCIAL STATEMENTS.



9.1 Audited  Financial  Statements.
 Promptly after the execution and delivery of
 this Agreement, the Purchaser shall instruct its independent auditors to prepare and audit the Seller Financial Statements and such
other information as may be
required in order for the Purchaser to consummate the Contemplated Transactions. All costs and expenses relating
 thereto shall be incurred by the Purchaser. Purchaser shall provide Seller with copies of the
 audited financial statements within five (5) days after the receipt thereof by Purchaser .


9.2 Receipt   of   Audited    Financials.                                                                Notwithstanding anything contained in this Agreement to the contrary, the Purchaser  shall not be required to consummate the Contemplated Transactions until and unless (i) the audited financial statements do not disclose
 a
 material adverse change from the unaudited Seller Financial Statements, (ii) the  audited financial statements comply with all applicable rules and regulations of the Securities and Exchange Commission, and (iii) the Purchaser has received the necessary consent from its independent auditors with respect thereto.

 
18

--------------------------------------------------------------------------------

 



10.  
INDEMNIFICATION; SURVIVAL.



10.1 Indemnification  by the Seller and Principals. The Seller and the
Principals, jointly and severally, shall indemnify and hold harmless the
Purchaser and its Affiliates,  officers, directors, stockholders, employees and
agents and the successors and assigns of all of them (the
"Purchaser Indemnified Parties"), and shall reimburse the Purchaser
Indemnified  Parties for, any loss, liability, claim, damage, expense
(including, but not limited to, costs of  investigation and defense and
attorneys' fees) (collectively, "Damages"), arising from or in connection with
(a) any inaccuracy or breach of any of the representations and warranties, of
the Seller or the Principals in this Agreement or in any certificate or document
delivered by  the Seller or the Principals pursuant to this Agreement, or any
actions, omissions or statements of fact inconsistent with in any material
respect any such representation or  warranty, (b) any failure by the Seller or
the Principals to perform or comply with any agreement, covenant or obligation
in this Agreement or in
any  certificate  or  document  delivered  by  the  Seller  or  the  Principals  pursuant  to  this
Agreement to be performed by  or complied with by the Seller or the Principals,
(c) any claims made by a third Person against the Purchaser or the Assets based
upon a Contractual obligation of the Seller or the Principals  for services
performed prior to the Closing Date, (d) any claims made at any time arising out
of, or in connection with, any environmental laws or environmental conditions on
or relating to  the Assets which are based upon conditions existing prior to the
Closing Date, (e) Taxes attributable to the ownership of the Assets prior to the
Closing, (f) Taxes attributable to the conduct by the Seller of its business or
the Seller's operation or ownership of its assets, (g) any claims on account of
the failure of the Seller to comply with applicable bulk sales or bulk transfer
Laws, (h) any claims for severance or any other compensation made by the
Seller's  employees or agents, (i) any claim made at any time by any
Governmental Body in respect of the business of the Seller for all periods prior
to the Closing Date, (j) any debt, claim, liability or obligation of the Seller
or the Principal other than the Assumed Liabilities or (k) any litigation,
action, claim, proceeding or investigation by any third party relating to or
arising out of the business or operations of the Seller or the Principals.


10.2 Indemnification   by  the
 Purchaser.                                                                The
Purchaser shall indemnify and hold harmless the Seller and its Affiliates,
officers, directors, stockholders, employees, agents and the successors and
assigns of all of them (the "Seller Indemnified  Parties"), and shall reimburse
the Seller Indemnified Parties for, any Damages arising from or in connection
with (a) any material inaccuracy  or breach  of  any of  the
representations  and  warranties  of  the  Purchaser in this Agreement or in any
certificate or document delivered by the Purchaser to the Seller pursuant to
this Agreement, or (b) any failure by the Purchaser to perform or comply with,
in any material respect, any  agreement,  covenant  or obligation  in
this  Agreement  or  in any certificate or document delivered by the Purchaser
pursuant to this Agreement to be performed by or complied with by the Purchaser,
including without limitation Purchaser's  obligations with respect to the
Assumed Liabilities.


10.3 Survival. All representations, warranties, covenants and agreements of the
Parties contained herein or in any other certificate or document delivered
pursuant hereto shall survive until the expiration of the applicable statute of
limitations.

 
19

--------------------------------------------------------------------------------

 



11.  
TERMINATION.



11.1 Termination Procedures. This Agreement may be terminated as follows:


(a) by mutual written agreement of all of the Parties at any time;


(b) by the Purchaser, by notice to the Seller, if the Seller has breached this
Agreement in any material respect and such breach is not cured within ten (10)
days after written notice from the Purchaser to the Seller;


(c) by the Seller, by notice to the Purchaser, if the Purchaser has breached
this Agreement in any material respect and such breach is not cured within ten
(10) days after written notice from the Seller to the Purchaser; or


(d) by the Purchaser, by notice to the Seller, if (i) its due diligence
investigation indicates that any of the information provided for in the
Agreement Exhibits is inaccurate, incomplete or untrue in a material way or (ii)
the audited financial statements indicate a material adverse change from the
Seller Financial Statements.


11.2 Effect of Termination. In the event that this Agreement is terminated, this
Agreement shall terminate without any liability or further obligation of any
Party to another, except for the obligations of the Parties under Sections
6.1(b) and 6.2, and none of the Parties shall be released from liability for any
intentional misrepresentation or fraud. Immediately upon a termination of this
Agreement by any Party for any reason, the Deposit shall be returned to the
Purchaser.


11.3 Expenses. The Parties shall each bear their own respective expenses
incurred in connection with this Agreement and the Contemplated Transactions.


11.4 Right  of First Refusal.  If the Purchaser shall for any reason cease to be
involved in the  Business, then the  Principals shall have the  right  to
purchase  the  Assets  from the Purchaser. The price and other terms of such
right shall be negotiated between the parties.


12.  
MISCELLANEOUS.



12.1 Entire Agreement. This Agreement contains, and is intended as, a complete
and exclusive statement of all of the terms and the arrangements between the
Parties with respect to the matters provided for, supersedes any previous
agreements and understandings between the Parties with respect to those matters
and cannot be changed or terminated orally.


12.2 Severability.                      Any  provision                                of  this  Agreement                                which   is  prohibitedor
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


12.3  
Governing  Law.                             This  Agreement  shall  be  governed  by  and  construed  in

accordance with the law of the State of New York applicable to agreements made
and to be

 
20

--------------------------------------------------------------------------------

 



performed therein without giving effect to conflicts of law principles. Each of
the Parties agree to submit to the jurisdiction of the federal or state courts
located in the City of New York in any actions or proceedings arising out of or
relating to this Agreement. Each of the Parties, by execution and delivery of
this Agreement, expressly and irrevocably (i) consent and submit to the personal
jurisdiction of any of such courts in any such action or proceeding; (ii)
consent to the service of any complaint, summons, notice or other process
relating to any such action or proceeding by delivery thereof to such party as
set forth in Section 12.6 below and (iii) waive any claim or defense in any such
action or proceeding based on any alleged lack of personal jurisdiction,
improper venue or forum non conveniens or any similar basis. EACH OF THE
UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION
WITH THIS AGREEMENT.


12.4 Further Assurances. In case at any time after the Closing, any further
action or the execution and delivery of any additional documents or instruments
shall be necessary or desirable to carry out the purposes of this Agreement and
render effective the consummation of the Contemplated Transactions, the Parties
shall take such actions and execute such additional documents and instruments as
may be reasonably requested by any other Party.


12.5 Headings. The section headings contained in this Agreement are solely for
the purpose of reference, are not part of the Agreement of the Parties and shall
not in any way affect the meaning or interpretation of this Agreement. All
references in this Agreement to Sections, Schedules and Exhibits are to
sections, schedules and exhibits to this Agreement, unless otherwise indicated.


12.6 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when (a) delivered by hand, (b) transmitted
by facsimile (and confirmed by return facsimile), or (c) delivered, if sent by
Express Mail, Federal Express or other nationally recognized overnight delivery
service or registered or certified mail, return receipt requested, to the
addressee at the following addresses or facsimile numbers (or to such other
addresses, or facsimile number as a party may specify by notice given to the
other party pursuant to this provision):


If to the Purchaser, to:


8275 S. Eastern Ave Suite 200 Las Vegas, NV 89123










with a copy to:

 
21

--------------------------------------------------------------------------------

 











If to the Seller or the Principals, to:










with a copy to:




















12.7 Binding Effect; Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns and heirs  and representatives. Except as specifically set forth herein,
nothing in this Agreement shall create or be deemed to create any third party
beneficiary rights in any Person who is not a Party.  The Seller and the
Principals shall not assign this Agreement or of any their rights  or
obligations hereunder without the prior written consent of the Purchaser.


12.8 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


12.9 Amendment  and Waiver.  This Agreement may be amended, or any provision  of
this Agreement may be waived, provided that such amendment or waiver will be
signed by  all the Parties. The waiver of any Party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
breach.










[The remainder of this page is intentionally left blank.]

 
22

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase
Agreement as of the date and year first above written.










BUCKEYE OIL & GAS, INC.




 
By:/s/ Stephane Pilon

 
Name: Stephane Pilon

 
Title: President







 
SCENARIO A



 
By:/s/ Stephane Pilon

 
Name: Stephane Pilon

 
Title: President





 
By:/s/ Pol Brisset

 
Name: Pol Brisset

 
Title: Vice President





 
By:_______________

 
Name:





 
23


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------